This opinion is subject to administrative correction before final disposition.




                                 Before
                 HOLIFIELD, CRISFIELD, and LAWRENCE
                        Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                    Misael ROMAN-MORALES
             Culinary Specialist Third Class (E-4), U.S. Navy
                                Appellant

                               No. 202000049

                          Decided: 23 September 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judges:
                        Ryan J. Stormer (arraignment)
                        Colleen M. Glasser-Allen (trial)

   Sentence adjudged 24 October 2019 by a general court-martial con-
   vened at Washington Navy Yard, District of Columbia, consisting of a
   military judge sitting alone. Sentence in the Entry of Judgment:
   confinement for 24 years, 1 reduction to E-1, total forfeitures, and a
   dishonorable discharge.

                            For Appellant:
           Lieutenant Commander R. Andrew Austria, JAGC, USN




   1  The convening authority suspended confinement in excess of 19 years pursuant
to a pretrial agreement.
             United States v. Roman-Morales, NMCCA No. 202000049
                               Opinion of the Court

                                    For Appellee:
                                 Brian K. Keller, Esq.

                              _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                              _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Uniform Code of Military Justice arts. 59, 66, 10 U.S.C. §§ 859, 866.


                                            2